Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 5/13/2021 has been entered.
DETAILED ACTION
The instant application having Application No. 15212974 has a total of 11 claims pending in the application, of which claim 5 has been cancelled. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4-6 of U.S. Patent No.10872110 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons shown below.

Instant application
10872110 B2
Examiners Note
A method for generating a playlist, comprising the steps of: 
Claim 1: A computer-implemented method for generating playlists, comprising the steps of

Receiving one or more signals for each of a plurality of media objects, the one or more signals including at least acoustic data and metadata associated with each of the plurality of media objects 
Claim 1: constructing an N-dimensional latent factor vector based on the activity records and the intent signals associated with the first media object, wherein N is an integer and the N-Dimensional latent factor vector defines attributes of the first media object
The claims deal with media contact and play histories, which would inherently include acoustic data and other data about the songs/media objects. 
Training at least one latent factor model to generate latent factor vectors based on the one or more signals, wherein the latent factor vectors define an attribute 

Here, whatever is creating the N-dimensional latent factor vector for the media object is the latent factor model and it has clearly been trained/programmed to perform this action
Selecting a first media object of the plurality of media objects, wherein the first media object has a first attribute profile defined by a first latent factor vector of the latent factor vectors and is selected from a media content play history of a first user
Claim 1: Receiving activity records associated with a media content play history of a user… selecting a first media object from the media content play history… Constructing an N-dimensional latent factor vector based on the activity records and the intent signals associated with the first media object
Here the attribute profile is the N-dimensional latent factor vector created in claim 1. 
Identifying a first playlist containing the first media object
Claim 1: identifying a first playlist including the first media object

Identifying, from the first playlist, a second media object of the plurality of media objects that is not in the media content play history, and has a second 


Generating a second playlist including the second media object but not the first media object
Claim 1: generating a second playlist including the second media object. 

Recording feedback associated with interactions of the first user with the second playlist
Claim 1: recording feedback associated with interactions of the user with the first playlist and the second playlist

Feeding the feedback to the at least one latent factor model to ret-train the at least one factor model 
Claim 1: feeding the feedback to at least one latent factor model
Feedback is a common form of retraining/updating a machine learning model. It would be obvious to one of 

Claim 1: updating the second playlist using the at least one latent factor model



As can be seen above, each limitation of the instant claims are met by the claims of reference application 15212961 with slight differences in language. This causes the claims to be found similar enough to be rejected for non-statutory based double patenting.
As per claims 2-11, these claims are further met by claims 1-2 and 4-6 of application 15212961, and are also rejected under non-statutory based double patenting. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As per claims 1 and 8-9, these claims call for “generating a second playlist including the second media object but not the first media object.” As far as the Examiner can tell, there is no support in the specification for a playlist containing the second media object but explicitly avoiding or not including the first media object. In the next response, please make clear where support in the specification is for this limitation.
As per claims 2-4, 6-7, and 10-11, these claims are rejected as being dependent on a claim rejected under U.S.C. 112(a) for new matter. 


Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Baccigalupo et al (“Case-Based Sequential Ordering of Songs for Playlist Recommendation”) in view of Harbick et al (US 8260656 B1), Lu et al (US 20090217804 A1), and Bull et al (US 20090063975 A1). 
As per claims 1 and 8-9, Baccigalupo discloses, “A method for generating a playlist, comprising the steps of” (abstract; EN: this denotes a method of generating a playlist for a user).
“receiving one or more signals for each of a plurality of media objects, the one or more signals including at least … metadata associated with each of the plurality of media objects” (Pg.289, particularly the third paragraph; EN: this denotes metadata about each song including track name, album it belongs to, artist performing it, etc). 
“… an attribute profile for each of the plurality of media objects” (Pg.289, particularly the third paragraph; EN: this denotes each song having a set of attributes). 
“Selecting a first media object of the plurality of media objects” (Pg.288, particularly section 3, first paragraph; EN: this denotes putting a song in to start the process). “Wherein the first media object has a first attribute profile…” (Pg.289, particularly the third paragraph; EN: this denotes each song having a set of attributes).
EN: this denotes retrieving playlist that include the input song). 
“Identifying, from the first playlist a second media object of the plurality of media objects…” (Pg.290-291, particularly section 5.1;   EN: this denotes pulling songs from the retrieved playlists based on co-occurrence patterns). “… and has a second attribute profile…” (Pg.289, particularly the third paragraph; EN: this denotes each song having a set of attributes). “Having one or more relationships with the first attribute profile determined by comparing…” (Pg.289, Third paragraph onward; Pg. 290; EN: first two paragraphs; EN: this denotes the use of the attribute profiles to relate different songs together).  
“Generating a second playlist including the second media object…” (pg.293, particularly section 6; EN: this denotes using the other playlists to create a new playlist including the discovered media).  
However, Baccigalupo fails to explicitly disclose, “the one or more media signals including at least acoustic data…” , “training at least one latent factor model to generate latent factor vectors based on the one or more signals, wherein the latent factor vectors define an attribute profile for each of the plurality of media objects”, “a first attribute profile defined by a first latent factor vector of the latent factor vectors”,  “and is selected from a media content play history of a first user”, “That is not in the media content play history”, “a second attribute profile defined by a second latent factor vector of the latent factor vectors”, “generating a second playlist including … but not the first media object”,   “recording feedback associated with interactions of the first user with the second …”, “feeding the feedback to the at least one latent factor model to re-train the at least one latent factor model; and updating the second … using the at least one latent factor model” 
EN; this denotes including acoustic aspects as features of songs as well, like timbre and rhythm). 
“training at least one latent factor model to generate latent factor vectors based on the one or more signals” (Fig.3 and associated paragraphs; PG.2, particularly paragraph s0023-0026 EN: this denotes using an algorithm (i.e. a latent factor model) to tag media objects with descriptors (i.e. attributes). Here the “latent factor model” is the Gaussian Mixture Model as it is trained to put tags on the various songs) “wherein the latent factor vectors define an attribute profile for each of the plurality of media objects” (Pg.3 particularly paragraph 0032; EN: this denotes having the features stored in dimensional feature vectors).  
“a first attribute profile defined by a first latent factor vector of the latent factor vectors” (Pg.3 particularly paragraph 0032; EN: this denotes having the features stored in dimensional feature vectors).  
“a second attribute profile defined by a second latent factor vector of the latent factor vectors” (Pg.3 particularly paragraph 0032; EN: this denotes having the features stored in dimensional feature vectors).  
“comparing the first latent factor vector to the second latent factor vector” (Pg.3 particularly paragraph 0032; EN: this denotes having the features stored in dimensional feature vectors and comparing them to each other to determine similarity). 
“Recording feedback associated with interactions of the first user with the second playlist” (Pg.3, particularly paragraph 0037; EN: this denotes receiving feedback related to the playlist). 
EN: this denotes receiving feedback related to the playlist and using it to update the playlist).
“Updating the second playlist using the at least one latent factor model” (Pg.3, particularly paragraph 0037; EN: this denotes receiving feedback related to the playlist).
Harbick discloses, “And is selected from a media content play history of a first user”, (C3, particularly L57-68; EN: this denotes making recommendations based off of play history of a user). 
“That is not in the media content play history” (C12, particularly L59-68; C13, particularly L1-19; EN: this denotes looking for things that the person has not purchased, played, downloaded, or recent recommendations to recommend. When combined with Baccigalupo, this denotes using playlists with new potential recommendations to provide the new playlist). 
Bull discloses, “generating a second playlist including … but not the first media object” (Fig.3 and associated paragraphs 0037-0042; Fig. 4 and associated paragraphs 0043-0047; EN: This denotes the creation of new playlists both with and without the originally selected song that was used to start generation of the new playlist. When combined with the Baccigalupo reference, this denotes not requiring the original song be included in subsequently generated playlists). 
Baccigalupo and Lu are analogous art because both involve media recommendation.  
Before the effective filing date it would have been obvious to one skilled in the art of media recommendation to combine the work of Baccigalupo and Lu in order to use software to give songs profiles and update playlists via feedback. 

Therefore before the effective filing date it would have been obvious to one skilled in the art of media recommendation to combine the work of Baccigalupo and Lu in order to use software to give songs profiles and update playlists via feedback.
Baccigalupo and Harbick are analogous art because both involve playlist recommendation. 
Before the effective filing date it would have been obvious to one skilled in the art of playlist recommendation to combine the work of Baccigalupo and Harbick in order to provide recommendations from user history and avoid things already played. 
	The motivation for doing so would be to “remove during … filtering… works that have already been purchased, played, or downloaded by the user, works that have already been recently recommended to the user…” (Harbick, C12, L59-68) or in the case of Baccigalupo, allow the user’s previous plays be used to find lists with new material for them to enjoy. 
Therefore before the effective filing date it would have been obvious to one skilled in the art of playlist recommendation to combine the work of Baccigalupo and Harbick in order to provide recommendations from user history and avoid things already played.
Baccigalupo and Bull are analogous art because both involve media recommendation.  

	The motivation for doing so would be to “ The playlists use[] may include allowing a particular desired musical atmosphere to be created and maintained without constant user interaction, or to allow a variety of different styles of music to be played, again without maintenance” (Bull, Pg.1, paragraph 0005) or in the case of Baccigalupo, allow the system to create this different atmosphere without having to include the original song used to create the playlist on the newly created playlist. 
Therefore before the effective filing date it would have been obvious to one skilled in the art of media recommendation to combine the work of Baccigalupo and Lu in order to use software to give songs profiles and update playlists via feedback.
As per claim 2, Harbick discloses, “wherein the first media object is selected based on a time it was last played by the user” (abstract; EN; this denotes selecting music currently being played for recommendation). 
As per claim 3, Baccigalupo discloses, “Wherein the first playlist is generated by a second user different form the first user” (Pg.288, particularly section 3, third paragraph; EN: this denotes retrieving playlist that include the input song. These playlists are not made by the current user). 
As per claim 4, Baccigalupo discloses, “generating a third playlist including a third media object…” (pg.293, particularly section 6; EN: this denotes using the other playlists to create a new playlist. This can be repeated as many times as the user wants for new play lists).
EN: this denotes looking for things that the person has not purchased, played, downloaded, or recent recommendations to recommend. When combined with Baccigalupo, this denotes using playlists with new potential recommendations to provide the new playlist).
As per claim 7, Baccigalupo discloses, “generating a visual signal indicator to indicate that the second playlist is personalized” (Pg.296, particularly Table 3 and associated paragraphs; EN: this denotes returning playlists based on the input song. A clear indicator that the playlist has been customized for the user). 
As per claim 10, Lu discloses, “wherein the attribute profile for each of the plurality of media objects is defined in a d-dimensional space, and each dimension in the d-dimensional space quantifies a latent feature of a relationship that the latent factor vectors have with one another” (Pg.3 particularly paragraph 0032; EN: this denotes having the features stored in dimensional feature vectors and comparing them to each other to determine similarity).

Claim Rejections - 35 USC § 103
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable Baccigalupo et al (“Case-Based Sequential Ordering of Songs for Playlist Recommendation”) in view of Harbick et al (US 8260656 B1), Lu et al (US 20090217804 A1), and Bull et al (US 20090063975 A1) and further in view of Tsui et al (US 20130007208 A1). 
As per claim 6, Baccigalupo fails to explicitly disclose, “Wherein the second media object is further identified based on a number of plays of the second media object.”
EN: this denotes determining n popularity based upon how many times a song has been played. When combined with Baccigalupo, this is an attribute which can be used in considering popularity for choosing songs for a playlist). 
Baccigalupo and Tsui are analogous art because both involve music recommendation. 
Before the effective filing date it would have been obvious to one skilled in the art of music recommendation to combine the work of Baccigalupo and Tsui in order to consider the amount of times played for a song in recommendation.  
	The motivation for doing so would be to “aggregate [the data] in a database and can be used as a basis for providing additional services to users…. Includ[ing] recommendations” (Tsui, Pg.7, paragraph 0081).  
Therefore before the effective filing date it would have been obvious to one skilled in the art of music recommendation to combine the work of Baccigalupo and Tsui in order to consider the amount of times played for a song in recommendation.  

Claim Rejections - 35 USC § 103
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable Baccigalupo et al (“Case-Based Sequential Ordering of Songs for Playlist Recommendation”) in view of Harbick et al (US 8260656 B1), Lu et al (US 20090217804 A1), and Bull et al (US 20090063975 A1) and further in view of Weare et al (US 20020037083 A1).
As per claim 11, Lu discloses, “the one or more signals further include semantic scores quantifying properties of the raw audio data”


Lu discloses, “the one or more signals further include semantic scores quantifying properties of the raw audio data” (Pg.2-3, particularly paragraphs 0020, 0023-0028; EN: this denotes attaching various tags describing the features of the song including semantic scores which match the instant specification such as tempo tags of fast, moderato, and slow, or strong/weak rhythms, etc). 
Weare discloses, “wherein the acoustic data is at least partially derived from raw audio data of the plurality of media objects” (pg.10, particularly paragraph 0099; EN: this denotes determining features of music by examining raw audio data). 
Baccigalupo and Lu are analogous art because both involve media recommendation.  
Before the effective filing date it would have been obvious to one skilled in the art of media recommendation to combine the work of Baccigalupo and Lu in order to use software to give songs profiles including qualities of the audio itself when determining song similarity.  
	The motivation for doing so would be because “musical attributes detection is generally directed towards a way to measure the similarity between songs by automatically analyzing some number of categories… in one example implementation, categories include genre, instruments vocal, texture, production, tonality, rhythm, tempo, valence, and energy” (Lu, Pg.2, paragraph 0020) or in the case of Baccigalupo, include the actual details of the music itself when finding songs similar to what a user already likes. 

Weare and Baccigalupo combined with Lu are analogous art because both involve media recommendation.  
Before the effective filing date it would have been obvious to one skilled in the art of media recommendation to combine the work of Weare and the combination of Baccigalupo and Lu in order to use software to use raw audio when determining features of a song.   
	The motivation for doing so would be to determine “song having similar or dissimilar consonance” (Weare, Pg.10, paragraph 0098) or in the case of Baccigalupo modified by Lu, allow the system to include the various sound based aspects of the song in raw form in determining features of the song for similarity comparison. 
Therefore before the effective filing date it would have been obvious to one skilled in the art of media recommendation to combine the work of Weare and the combination of Baccigalupo and Lu in order to use software to use raw audio when determining features of a song.   

Response to Arguments
Applicant's arguments with respect to claims 1-4 and 6-11 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for 
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEN M RIFKIN whose telephone number is (571)272-9768. The examiner can normally be reached Monday-Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/BEN M RIFKIN/Primary Examiner, Art Unit 2198